UNITED STATES SECURITIES AND EXCHANGE COMMISSION FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-04316 MIDAS FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 Item 1.Schedule of Investments MIDAS FUND, INC. SCHEDULE OF PORTFOLIO INVESTMENTS March 31, 2010 (Unaudited) Common Stocks (108.67%) Shares Cost Value Major Precious Metals Producers (30.85%) AngloGold Ashanti Ltd. ADR (a) $ $ Barrick Gold Corp. (b) Fresnillo plc (b) Impala Platinum Holdings Ltd. (c) Kinross Gold Corp. (a) Lonmin PLC (c) Newcrest Mining Ltd. (b) Newmont Mining Corp. (a) (b) (d) Intermediate Precious Metals Producers (26.03%) Agnico-Eagle Mines Ltd. (a) (d) Aquarius Platinum Ltd. (c) (d) Centerra Gold Inc. (c) Eldorado Gold Corp. (a) (c) (d) Lihir Gold Limited ADR Northam Platinum Ltd. Silvercorp Metals, Inc. (d) Junior Precious Metals Producers (17.38%) Alamos Gold Inc. (b) Avocet Mining PLC (c) CGA Mining Ltd. (c) Etruscan Resources Inc. (c) Great Basin Gold Ltd. (a) (c) Jaguar Mining, Inc. (c) (d) Minefinders Corporation Ltd. (b) (c) Northgate Minerals Corp. (c) Exploration and Project Development Companies (15.53%) Andean Resources Ltd. (c) (d) Comaplex Minerals Corp. (c) Detour Gold Corp.(c) International Tower Hill Mines Ltd. (a) (c) (d) Ivanhoe Nickel & Platinum Ltd. (c) (e) 0 0 Northern Dynasty Minerals Ltd. (a) (c) Other Natural Resources Companies (18.88%) Anvil Mining Ltd. (c) BHP Billiton Ltd. ADR (a) (d) Farallon Resources Ltd. (c) (d) Forsys Metals Corp. (c) Johnson Matthey PLC (b) Mercator Minerals Ltd. (c) Thompson Creek Metals Company Inc. (a) (c) (d) Total common stocks Warrants(.49%) (c) Units Etruscan Resources Inc., expiring 11/02/10 - Etruscan Resources Inc., expiring 8/06/11 - Kinross Gold Corp., expiring 9/07/11 - Kinross Gold Corp., expiring 9/03/13 Total warrants Bullion Ounces (.01%) 10 Gold (c) Securities held as Collateral on Loaned Securities (1.21%) State Street Navigator Securities Lending Prime Portfolio Total investments (110.38%) $ Liabilities in excess of other assets (-3.58%) ) Securities sold short (-6.80%) ) Net assets (100.00%) $ Securities Sold Short (-6.80% ) Shares Value Denison Mines Corp. $ ) Gabriel Resources Ltd. ) Harmony Gold Mining Co. Ltd. ) Total securities sold short (proceeds $7,200,958) $ ) (a) Fully or partially pledged as collateral on securities sold short. (b) Fully or partially pledged as collateral on bank credit facility. As of March 31, 2010, the value of investments pledged as collateral was $26,975,774. (c) Non-income producing. (d) All or a portion of this security was on loan. As of March 31, 2010, the value of securities and related collateral outstanding was $1,330,300 and $1,373,289, respectively. (e) Illiquid and/or restricted security that has been fair valued. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited): Valuation of Investments Securities traded primarily on a U.S. national securities exchange (“USNSE”) are valued at the last reported sale price on the day the valuations are made. Securities traded primarily on the Nasdaq Stock Market (“Nasdaq”) are normally valued by the Funds at the Nasdaq Official Closing Price (“NOCP”) provided by Nasdaq each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., ET, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, Nasdaq will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. Securities that are not traded on a particular day, and securities traded in foreign and over-the-counter markets that are not also traded on a USNSE or Nasdaq, are valued at the mean between the last bid and asked prices. Gold bullion is valued at 4:00 p.m., ET, at the mean between the last bid and asked quotations of the Bloomberg Composite (NY) Spot Price. Debt obligations with remaining maturities of 60 days or less are valued at cost adjusted for amortization of premiums and accretion of discounts. Open end investment companies are valued at their net asset value. Foreign securities markets may be open on days when the U.S. markets are closed. For this reason, the value of any foreign securities owned by the Fund could change on a day when stockholders cannot buy or sell shares of the Fund. Securities for which market quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of and pursuant to procedures established by the Fund’s Board of Directors. Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010, in valuing the Fund’s assets and liabilities carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Common stocks $ $
